 


114 HR 1226 IH: Individuals with Disabilities Education Act
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1226 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2015 
Mr. Ribble introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Individuals with Disabilities Education Act to clarify the maintenance of effort requirement for local educational agencies. 
 
 
1.Exception to maintenance of effort requirement for local educational agenciesSection 613(a)(2)(B) of the Individuals with Disabilities Education Act (20 U.S.C. 1413(a)(2)(B)) is amended— (1)in clause (iii)(III), by striking or at the end; 
(2)in clause (iv), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new clause: 
 
(v)the reduction of expenditures for employment related benefits provided to special education personnel such as pay, retirement contributions, annual and sick leave, and health and life insurance.. 2.Effective dateThe amendments made by section 1 shall take effect beginning fiscal year 2016.  
 
